UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15( D ) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 4, 2016 AROWANA INC . (Exact Name of Registrant as Specified in Charter) Cayman Islands 001- N/A (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Level 11, 153 Walker Street North Sydney, NSW 2060 Australia (Address of principal executive offices) +612-8083-98 00 (Issuer’s telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 8.01 Other Events On October 4, 2016, Arowana Inc. issued a press release related to its upcoming extraordinary general meeting of shareholders. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statement and Exhibits. (d) Exhibits: Exhibit Description Press Release 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 4, 2016 AROWANA INC. By: /s/ Kevin T. Chin Name: Kevin T. Chin Title: Chief Executive Officer 3
